Citation Nr: 0514139	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  03-33 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a heart disability.

5.  Entitlement to service connection for lung disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to November 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In that rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus and 
assigned initial zero percent and 10 percent ratings, 
respectively.  In addition, the RO denied service connection 
for prostate cancer, hypertension, a heart disability, lung 
disease, and a total rating based on individual 
unemployability due to service-connected disability.  

The veteran appealed the RO's decision, and in January 2004, 
he testified at a hearing at the RO.  Before the matter was 
certified to the Board, in a January 2004 letter, the veteran 
withdrew his appeal of the issues of entitlement to an 
initial rating in excess of 10 percent for tinnitus and 
entitlement to a total rating based on individual 
unemployability due to service-connected disability.  
Accordingly, the Board finds that such issues are no longer 
within its jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 
528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
(holding that the Board is without the authority to proceed 
on an issue if the veteran indicates that consideration of 
that issue should cease); see also 38 C.F.R. § 20.204 (2004).

In that regard, the Board notes that in April 2005 written 
arguments, the veteran's representative listed one of the 
issues on appeal as entitlement to separate 10 percent 
ratings for right and left ear tinnitus.  As set forth above, 
however, the veteran has withdrawn that issue from appellate 
consideration.  The veteran is advised that if he wishes to 
seek an increased rating for his service-connected tinnitus, 
he should file a claim with the RO.  See 38 C.F.R. § 3.151 
(2004).  

In June 2002, the veteran submitted a claim of service 
connection for sexual dysfunction.  This matter has not yet 
been addressed by the RO and is referred for initial 
consideration.

As set forth in more detail below, a remand of this matter is 
required.  This appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In a June 2004 letter, the veteran requested a personal 
hearing before a Veterans Law Judge at the RO in Huntington, 
West Virginia.  

Under applicable regulation, a hearing on appeal will be 
granted if a veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2004).  
The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2004), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  In order to 
ensure full compliance with due process requirements, 
therefore, the RO must schedule such a hearing.  38 U.S.C.A. 
§ 7107 (West 2003); 38 C.F.R. §§ 19.75, 19.76, 20.700, 
20.703, 20.704, 20.904 (a)(3) (2004).

Accordingly, this case is remanded for the following actions:

The veteran should also be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Veterans 
Law Judge at the appropriate RO.  
38 U.S.C.A. § 7107 (West 2002).  A copy 
of the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record, keeping in mind the 
30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2004).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




